Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 1 of 17 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

                                         CASE NO.:

 FRANCISCO J. ORDONEZ,
 And other similarly situated individuals,

        Plaintiff (s),
 v.

 AVONCE CONSTRUCTION GROUP INC,
 and ZEFERINO AVONCE, individually

       Defendants.
 ____________________________________/


                                VERIFIED COMPLAINT
                         (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

         COMES NOW the Plaintiff FRANCISCO J. ORDONEZ and other similarly-

 situated individuals, by and through the undersigned counsel, and sues Defendants

 AVONCE CONSTRUCTION GROUP INC, and ZEFERINO AVONCE individually and

 alleges:

      1. This is an action to recover money damages for unpaid overtime wages and

         retaliation under the laws of the United States.       This Court has jurisdiction

         pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for

         jurisdictional placement) (“the Act”).

      2. Plaintiff FRANCISCO J. ORDONEZ is a resident of Orlando, Florida, within the

         jurisdiction of this Honorable Court, and is otherwise sui juris. Plaintiff is a

         covered employee for purposes of the Act. Plaintiff FRANCISCO J. ORDONEZ

         consents to be a party in this action by signing this verified complaint.



                                         Page 1 of 15


                                                             Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 2 of 17 PageID 2



    3. Defendant AVONCE CONSTRUCTION GROUP INC (hereinafter AVONCE

       CONSTRUCTION, or Defendant) is a Florida Profit Corporation having place of

       business in Orange County, Florida, where Plaintiff worked for Defendant.

       Defendant AVONCE CONSTRUCTION is engaged in interstate commerce.

    4. The individual Defendant ZEFERINO AVONCE was and is now the

       owner/president and operator of AVONCE CONSTRUCTION. This individual

       Defendant was the employer of Plaintiff and others similarly situated within the

       meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

    5. All the actions raised in this complaint took place in Orange County Florida,

       within the jurisdiction of this Court.

                              GENERAL ALLEGATIONS

    6. This cause of action is brought by Plaintiff FRANCISCO J. ORDONEZ as a

       collective action to recover from Defendants overtime compensation, liquidated

       damages, retaliatory damages and the costs and reasonably attorney’s fees under

       the provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq

       (the “FLA or the “ACT”) on behalf of Plaintiff, and all other current and former

       employees similarly situated to Plaintiff (“the asserted class”) who worked in

       excess of forty (40) hours during one or more weeks on or after September 2018

       (the “material time”) without being compensated overtime wages pursuant to the

       FLSA.

    7. Defendant AVONCE CONSTRUCTION is a general construction contractor,

       providing residential and commercial new construction services.




                                       Page 2 of 15


                                                        Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 3 of 17 PageID 3



    8. Defendants AVONCE CONSTRUCTION and ZEFERINO AVONCE employed

       Plaintiff FRANCISCO J. ORDONEZ as a carpenter from approximately

       September 3, 2018, through December 01, 2018, or 13 weeks.

    9. Plaintiff worked at the projects located at 5671 Mauna Loa Boulevard, Sarasota,

       FL 34240, and 100 Treviso Grand Circle, North Venice, FL 34275.

    10. Plaintiff was a non-exempt, full-time, hourly employee. During the relevant

       employment period, Plaintiff’s regular wage rate was $20.00 an hour.

    11. While employed by Defendants Plaintiff had an irregular schedule, but he

       worked regularly 6 days per week, some weeks Plaintiff worked up to 7 days.

       Usually, Plaintiff worked from Monday to Friday from 7:00 AM to 5:00 PM, (10

       hours daily) and on Saturdays he worked from 7:00 AM to 12:00 PM (5 hours),

       for a total of 50 hours weekly average. (Plaintiff has deducted 5 hours

       corresponding to lunch period).

    12. Plaintiff worked more than 40 hours every week period. Nevertheless, Plaintiff

       never was properly compensated for overtime hours worked. Plaintiff was paid

       for all his hours, but at his regular rate.

    13. Therefore, Defendants failed to pay Plaintiff, and other similarly situated

       employees, overtime hours at the rate of time and a half his regular rate, in

       violation of the Fair Labor Standards Act.

    14. Defendants did not maintain any time-keeping method, and Plaintiff did not clock

       in and out. But Defendants were able to track the hours worked by Plaintiff and

       other similarly situated individuals because Plaintiff were supervised by




                                         Page 3 of 15


                                                        Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 4 of 17 PageID 4



       AVONCE CONSTRUCTION’s supervisor Ernesto Marquez, and by foreman

       Florencio Vazquez.

    15. Plaintiff was paid strictly in cash, without paystubs, or any kind of records

       providing basic information such as, total number of days and hours worked,

       overtime hours worked, wage rate paid, employment taxes withheld etc.

    16. Plaintiff was in disagreement with the lack of overtime hours payment every

       week. Thus, on payment day, Saturday 01, 2018, he complained with Defendant

       and requested to be paid overtime hours. Plaintiff was told that Defendant

       AVONCE CONSTRUCTION does not pay for overtime hours, and he was

       immediately fired.

    17. There was no reason to fire Plaintiff other than his complaints requesting to be

       paid for overtime hours at the rate of time and one half his regular rate.

    18. Plaintiff FRANCISCO J. ORDONEZ seeks to recover unpaid overtime hours,

       liquidated damages, retaliatory damages, and any other relief as allowable by law.

    19. Plaintiff is not in possession of time and payment records, but he will provide a

       good faith estimate of unpaid wages based on his recollections. In addition,

       Plaintiff is also claiming the payment of $500.00 accumulated for incomplete

       wages that he received in previous workweeks.

    20. The additional persons who may become Plaintiffs in this action are/were non-

       exempt hourly employees who worked in excess of forty (40) hours during one or

       more work weeks during the relevant time period, but who did not receive pay at

       one and one-half times their regular rate for their hours worked in excess of forty

       (40) hours.



                                       Page 4 of 15


                                                           Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 5 of 17 PageID 5



                              COUNT I:
   WAGE AND HOUR FEDERAL STATUTORY VIOLATION of 29 U.S.C. § 207
    (a)(1); FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

    21. Plaintiff FRANCISCO J. ORDONEZ re-adopts each and every factual allegation

       as stated in paragraphs 1-20 above as if set out in full herein.

    22. This action is brought by Plaintiff FRANCISCO J. ORDONEZ, and those

       similarly-situated, to recover from his employer unpaid overtime compensation,

       as well as an additional amount as liquidated damages, costs, and reasonable

       attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically

       under the provisions of 29 U.S.C. § 207.        29 U.S.C. § 207 (a)(1) states, “No

       employer shall employ any of his employees… for a work week longer than 40

       hours unless such employee receives compensation for his employment in excess

       of the hours above-specified at a rate not less than one and a half times the regular

       rate at which he is employed.”

    23. The employer AVONCE CONSTRUCTION was engaged in interstate commerce

       as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A).

       The defendant is a construction company that provides its services to companies

       engaged in interstate commerce. Defendant has more than two employees directly

       and recurrently engaged in interstate commerce. At all times pertinent to this

       Complaint, the Employer/Defendant operates as an organization which sells

       and/or markets its services to customers from throughout the United States.

       Employer/Defendant obtains and solicits funds from non-Florida sources, accepts

       funds from non-Florida sources, uses telephonic transmissions going over state

       lines to do its business, transmits funds outside of the State of Florida. Upon



                                        Page 5 of 15


                                                            Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 6 of 17 PageID 6



       information and belief, the annual gross revenue of the Employer/Defendant was

       in excess of $500,000 per annum. By reason of the foregoing, Defendant’s

       business activities involve those to which the Fair Labor Standards Act applies.

       Therefore, there is enterprise coverage.

    24. Plaintiff was employed by an enterprise engage in interstate commerce. Plaintiff

       and other employees similarly situated regularly and recurrently participated in

       interstate commerce, handling and working on goods and materials and that were

       produce for commerce and moved across State lines at any time in the course of

       business. Therefore, there is individual coverage.

    25. Defendants AVONCE CONSTRUCTION and ZEFERINO AVONCE employed

       Plaintiff FRANCISCO J. ORDONEZ as a carpenter from approximately

       September 3, 2018, through December 01, 2018, or 13 weeks.

    26. Plaintiff was a non-exempt, full-time, hourly employee. During the relevant

       employment period, Plaintiff’s regular wage rate was $20.00 an hour. Plaintiff

       overtime rate should be $30.00 an hour.

    27. While employed by Defendants Plaintiff had an irregular schedule, but he

       worked regularly 6 days per week, an average of average of 50 hours weekly.

    28. Plaintiff worked more than 40 hours every week period. Nevertheless, Plaintiff

       never was properly compensated for overtime hours worked. Plaintiff was paid

       for all his hours, but at his regular rate.

    29. Therefore, Defendants failed to pay Plaintiff, and other similarly situated

       employees, overtime hours at the rate of time and a half his regular rate, in

       violation of the Fair Labor Standards Act.



                                         Page 6 of 15


                                                            Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 7 of 17 PageID 7



    30. Although Defendants did not maintain any time-keeping method, and Plaintiff did

       not clock in and out, they were able to track the hours worked by Plaintiff and

       other similarly situated individuals because Plaintiff were supervised by

       AVONCE CONSTRUCTION’s supervisor Ernesto Marquez, and by foreman

       Florencio Vazquez.

    31. Plaintiff was paid strictly in cash, without paystubs, or any kind of records

       providing basic information such as, total number of days and hours worked,

       overtime hours worked, wage rate paid, employment taxes withheld etc.

    32. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of

       time and one-half his regular rate for every hour that he worked in excess of forty

       (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29

       U.S.C. 207(a)(1).

    33. The records, if any, concerning the number of hours actually worked by Plaintiff

       and all other employees, and the compensation actually paid to such employees

       should be in the possession and custody of Defendants. However, upon

       information and belief, Defendants did not maintain accurate and complete time

       records of hours worked by Plaintiff and other employees in the asserted class.

    34. Defendants violated the record keeping requirements of FLSA, 29 CFR Part 516.

    35. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at

       the time of the filing of this complaint, Plaintiff’s good faith estimate of unpaid

       overtime wages are as follows:

       *Plaintiff is not in possession of time and payment records, and he is providing
       this preliminary good faith estimate of the unpaid half-time overtime, based on his
       best recollections. Plaintiff will amend his calculations after proper discovery.



                                        Page 7 of 15


                                                           Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 8 of 17 PageID 8



           a. Total amount of alleged unpaid O/T wages:

              One Thousand Three Hundred Dollars and 00/100 ($1,300.00)

           b. Calculation of such wages:

              Total number of relevant weeks: 13 weeks
              Average hours worked weekly: 50 hours
              Average overtime hours weekly: 10 O/T hours weekly
              Regular rate: $20.00 an hour x 1.5= $30.00
              O/T rate: $30.00 -$20.00 paid = $10.00 half-time O/T

              Half-time $10.00 x 10.00 O/T hours=$100.00 weekly x 13 weeks=
              $1,300.00

           c. Nature of wages (e.g. overtime or straight time):

              This amount represents unpaid half-time overtime wages.

    36. At all times material hereto, the Employers/Defendants failed to comply with

       Title 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that

       Plaintiff and those similarly-situated performed services and worked in excess of

       the maximum hours provided by the Act but no provision was made by the

       Defendants to properly pay him at the rate of time and one half for all hours

       worked in excess of forty hours (40) per workweek as provided in said Act. The

       additional persons who may become Plaintiffs in this action are weekly-paid

       employees and/or former employees of Defendants who are and who were subject

       to the unlawful payroll practices and procedures of Defendants and were not paid

       time and one half of their regular rate of pay for all overtime hours and straight

       time hours worked in excess of forty.

    37. Defendants knew and/or showed reckless disregard of the provisions of the Act

       concerning the payment of overtime wages as required by the Fair Labor

       Standards Act and remain owing Plaintiff and those similarly-situated these


                                      Page 8 of 15


                                                         Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 9 of 17 PageID 9



       overtime wages since the commencement of Plaintiff’s and those similarly-

       situated employee’s employment with Defendants as set forth above, and Plaintiff

       and those similarly-situated are entitled to recover double damages.

    38. At the times mentioned, individual Defendant ZEFERINO AVONCE was, and is

       now the owner/president and operator of Defendant Corporation AVONCE

       CONSTRUCTION. Individual Defendant ZEFERINO AVONCE was the

       employer of Plaintiff and others similarly situated within the meaning of Section

       3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this

       individual    Defendant     acted   directly    in   the   interest   of   AVONCE

       CONSTRUCTION in relation to its employees, including Plaintiff and others

       similarly situated.   Individual Defendant ZEFERINO AVONCE had absolute

       financial and operational control of AVONCE CONSTRUCTION, and he is

       jointly liable for Plaintiff’s damages.

    39. Defendants AVONCE CONSTRUCTION and ZEFERINO AVONCE willfully

       and intentionally refused to pay Plaintiff FRANCISCO J. ORDONEZ overtime

       wages as required by the law of the United States and remain owing Plaintiff

       these overtime wages since the commencement of Plaintiff’s employment with

       Defendants as set forth above.

    40. Plaintiff seeks to recover for unpaid overtime wages accumulated from the date of

       hire and/or from 3 (three) years from the date of the filing of this complaint.

    41. Plaintiff has retained the law offices of the undersigned attorney to represent him

       in this action and is obligated to pay a reasonable attorneys’ fee.

                                   PRAYER FOR RELIEF



                                        Page 9 of 15


                                                            Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 10 of 17 PageID 10



   WHEREFORE, Plaintiff FRANCISCO J. ORDONEZ and those similarly-situated

   respectfully request that this Honorable Court:

       A. Enter judgment for Plaintiff FRANCISCO J. ORDONEZ and other similarly-

           situated and against the Defendants AVONCE CONSTRUCTION and

           ZEFERINO AVONCE, on the basis of Defendants’ willful violations of the Fair

           Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

       B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages

           and overtime compensation for hours worked in excess of forty weekly, with

           interest; and

       C. Award Plaintiff FRANCISCO J. ORDONEZ an equal amount in double

           damages/liquidated damages; and

       D. Award Plaintiff FRANCISCO J. ORDONEZ reasonable attorneys' fees and costs

           of suit; and

       E. Grant such other and further relief as this Court deems equitable and just and/or

           available pursuant to Federal Law.

                                             JURY DEMAND

   Plaintiff FRANCISCO J. ORDONEZ and those similarly-situated demand trial by jury of

   all issues triable as of right by jury.

                              COUNT II:
      FEDERAL STATUTORY VIOLATION: RETALIATORY DISCHARGE OF
          FRANCISCO J. ORDONEZ; PURSUANT TO 29 U.S.C. 215(a)(3),
                       AGAINST ALL DEFENDANTS

       42. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-20

           of this complaint as if set out in full herein.

       43. This action arises under the laws of the United States.


                                             Page 10 of 15


                                                              Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 11 of 17 PageID 11



     44. This Court has jurisdiction pursuant to The Fair Labor Standards Act, 29 U.S.C.

        §§ 201-219 (section #216 for jurisdictional placement) as well as the Florida

        Constitution that vests this action within a court of competent jurisdiction.

     45. The employer AVONCE CONSTRUCTION was engaged in interstate commerce

        as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A).

        The defendant is a construction company that provides its services to companies

        engaged in interstate commerce. Upon information and belief, the annual gross

        revenue of the Employer/Defendant was at all times material hereto in excess of

        $500,000 per annum. By reason of the foregoing, Defendant’s business activities

        involve those to which the Fair Labor Standards Act applies. Therefore, there is

        enterprise coverage.

     46. Plaintiff was employed by an enterprise engage in interstate commerce. Plaintiff

        and other employees similarly situated regularly and recurrently participated in

        interstate commerce, by handling and working on goods and materials that were

        produced for commerce and moved across State lines at any time in the course of

        business. Therefore, there is individual coverage.

     47. By reason of the foregoing, Defendant’s business activities involve those to which

        the Fair Labor Standards Act applies.

     48. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more

        than forty hours in any work week, the employer must compensate the employee

        for hours in excess of forty at the rate of at least one and one-half times the

        employee's regular rate…"




                                       Page 11 of 15


                                                             Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 12 of 17 PageID 12



     49. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to

        discharge or in any other manner discriminate against any employee because such

        employee has filed any complaint or instituted or caused to be instituted any

        proceeding under or related to this chapter, or has testified or is about to testify in

        any such proceeding,......”

     50. Defendants AVONCE CONSTRUCTION and ZEFERINO AVONCE employed

        Plaintiff FRANCISCO J. ORDONEZ as a carpenter from approximately

        September 3, 2018, through December 01, 2018, or 13 weeks.

     51. Plaintiff was a non-exempt, full-time, hourly employee. During the relevant

        employment period, Plaintiff’s regular wage rate was $20.00 an hour. Plaintiff’s

        overtime wage rate should be $30.00 an hour.

     52. While employed by Defendants Plaintiff had an irregular schedule, but he

        worked regularly 6 days per week, an average of 50 hours weekly.

     53. Plaintiff worked more than 40 hours every week period. Nevertheless, Plaintiff

        never was properly compensated for overtime hours worked. Plaintiff was paid

        for all his hours, but at his regular rate.

     54. Therefore, Defendants failed to pay Plaintiff, and other similarly situated

        employees, overtime hours at the rate of time and a half his regular rate, in

        violation of the Fair Labor Standards Act.

     55. Defendants did not maintain any time-keeping method, and Plaintiff did not clock

        in and out. But Defendants were able to track the hours worked by Plaintiff and

        other similarly situated individuals because Plaintiff were supervised by




                                         Page 12 of 15


                                                             Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 13 of 17 PageID 13



        AVONCE CONSTRUCTION’s supervisor Ernesto Marquez, and by foreman

        Florencio Vazquez.

     56. Plaintiff was paid strictly in cash, without paystubs, or any kind of records

        providing basic information such as, total number of days and hours worked,

        overtime hours worked, wage rate paid, employment taxes withheld etc.

     57. Plaintiff was in disagreement with the lack of overtime hours payment every

        week. Thus, on payment day, Saturday 01, 2018, he complained with the foreman

        Florencio Velazquez and requested to be paid overtime hours. Plaintiff was told

        that Defendant AVONCE CONSTRUCTION does not pay for overtime hours,

        and he was immediately fired.

     58. This complaint constituted protected activity under the FLSA.

     59. At all times, Plaintiff performed and excelled at the essential functions of his

        position. There was no other reason than retaliation to fire him.

     60. There is closed proximity between Plaintiff’s protected activity and his

        termination.

     61. At the times mentioned, individual Defendant ZEFERINO AVONCE was, and is

        now the owner/president and operator of Defendant Corporation AVONCE

        CONSTRUCTION. Individual Defendant ZEFERINO AVONCE was the

        employer of Plaintiff and others similarly situated within the meaning of Section

        3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this

        individual     Defendant   acted    directly    in   the   interest   of   AVONCE

        CONSTRUCTION in relation to its employees, including Plaintiff and others

        similarly situated.   Individual Defendant ZEFERINO AVONCE had absolute



                                        Page 13 of 15


                                                             Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 14 of 17 PageID 14



         financial and operational control of AVONCE CONSTRUCTION, and he is

         jointly liable for Plaintiff’s damages.

      62. The motivating factor which caused Plaintiff’s discharge as described above was

         his complaints seeking unpaid overtime wages from the Defendants. In other

         words, Plaintiff would not have been discharge but for his complaints for unpaid

         overtime wages.

      63. The Defendants’ termination of the Plaintiff was in direct violation of 29 U.S.C.

         215 (a)(3) and, as a direct result, Plaintiff has been damaged.

      64. Plaintiff FRANCISCO J. ORDONEZ has retained the law offices of the

         undersigned attorney to represent him in this action and is obligated to pay a

         reasonable attorneys’ fee.

                                   PRAYER FOR RELIEF

  WHEREFORE, Plaintiff FRANCISCO J. ORDONEZ respectfully request that this

  Honorable Court:

      A. Issue a declaratory judgment that Defendants’ acts, policies, practices and

         procedures complained of herein violated provisions of the Fair Labor Standards

         Act;

      B. Enter   judgment     against   Defendants    AVONCE       CONSTRUCTION          and

         ZEFERINO AVONCE that Plaintiff FRANCISCO J. ORDONEZ recovers

         compensatory, damages and an equal amount of liquidated damages as provided

         under the law and in 29 U.S.C. § 216(b);

      C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.




                                         Page 14 of 15


                                                             Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 15 of 17 PageID 15



      D. Order the Defendants AVONCE CONSTRUCTION and ZEFERINO AVONCE

             to make whole the Plaintiff by providing appropriate back pay and other benefits

             wrongly denied in an amount to be shown at trial and other affirmative relief;

      E. Plaintiff FRANCISCO J. ORDONEZ further prays for such additional relief as

             the interests of justice may require.

                                           JURY DEMAND

  Plaintiff FRANCISCO J. ORDONEZ demands trial by jury of all issues triable as of right

  by jury.

  DATED: February 21, 2019

                                                      Respectfully Submitted,


                                                      By: _/s/ Zandro E. Palma____
                                                      ZANDRO E. PALMA, P.A.
                                                      Florida Bar No.: 0024031
                                                      9100 S. Dadeland Blvd.
                                                      Suite 1500
                                                      Miami, FL 33156
                                                      Telephone: (305) 446-1500
                                                      Facsimile: (305) 446-1502
                                                      zep@thepalmalawgroup.com
                                                      Attorney for Plaintiff




                                             Page 15 of 15


                                                               Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 16 of 17 PageID 16



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                                            CASE NO.:

FRANCISCO J. ORDONEZ,
And other similarly situated individuals,

       Plaintiff (s),
v.

AVONCE CONSTRUCTION GROUP INC,
and ZEFERINO AVONCE, individually

      Defendants.
____________________________________/

                             VERIFICATION OF COMPLAINT

       The undersigned, for himself declares:

I am the Plaintiff in the above-styled action. I have read the forgoing FLSA complaint consisting

of (15) pages and know the contents thereof. With respect to the causes of action alleged by me,

the same is true by my own knowledge, except as to those matters which are therein stated on

information and belief, and, as to those matters, I believe them to be true. I have reviewed this

document and have had it translated to me from English to Spanish.

       Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury that the forgoing is

true and correct.

             02/21/2019
Date: _____________________________


Signature__________________________
         FRANCISCO J. ORDONEZ




                                                             Doc ID: 41e8e85c5f5ce7a3f597b01225ddb09655cad371
   Case 6:19-cv-00349-PGB-TBS Document 1 Filed 02/21/19 Page 17 of 17 PageID 17

                                                                             Audit Trail

TITLE                          Complaint

FILE NAME                      ORDONEZ FRANCISCO...IED COMPLAINT.pdf

DOCUMENT ID                    41e8e85c5f5ce7a3f597b01225ddb09655cad371

STATUS                           Completed




              02/21/2019       Sent for signature to Francisco J. Ordonez
              20:22:20 UTC     (francisco170180@gmail.com) from svelez@thepalmalawgroup.com
                               IP: 73.0.216.26




              02/21/2019       Viewed by Francisco J. Ordonez (francisco170180@gmail.com)
              20:22:53 UTC     IP: 66.87.205.23




              02/21/2019       Signed by Francisco J. Ordonez (francisco170180@gmail.com)
              20:26:07 UTC     IP: 66.87.205.23




              02/21/2019       The document has been completed.
              20:26:07 UTC
